Title: To John Adams from Henry Johnson, 15 May 1798
From: Johnson, Henry
To: Adams, John



To the Honourable, the Executive and Legislative Bodies of the United States, the following Address, from a considerable number of respectable Inhabitants of Hardwick and the vicinity, in the County of Sussex, State of New Jersey, convened at the Academy in Marksborough on Tuesday the fifteenth of May 1798, is respectfully submitted.
15 May 1798

Being sensible, at the present momentous and alarming situation of our national concerns, which we believe demands from us, as an incumbent duty, an open and sincere declaration of our sentiments and wishes, relative to affairs highly interesting to us, in common with the rest of the Union, that it must afford a particular satisfaction to the heads of Government, to the chosen rulers of an extensive and growing people, that their conduct and exertions have merited and received the unfeigned approbation of their Constituents and the nation in general, we have thought it proper accordingly, to manifest to you, the Heads of the Nation our cordial approbation of the general uniform conduct and measures pursued by your Honorable bodies, particularly respecting the dissentions that have unfortunately arisen between the French Republic and our Government—We feel assured that no means have been omitted on your part tending to remove jealousy and evil impressions against our public measures, and to preserve peace on just and honorable terms with foreign nations; and we have to regret that your endeavours to accomplish this object with the French Republic has only met with contempt and fresh insult, too humiliating and intolerable for a sovereign nation.—
We sincerely wish to live in peace with all the world; but peace upon such terms only, as will not require the sacrafice and surrender of our national honor, dignity, and Independence; and these blessings and priviledges, we hereby pledge to you, to maintain and defend, even at the risque of our lives and fortunes—We are well aware of the evils attending war, and should be unwilling to submit to them, were we not convinced that every possible means have been resorted to to avert the impending danger; but at the same time we would rather embrace danger with fortitude, and submit to great temporary evils, than be dependent on any foreign nation. We do not wish it to be supposed that we presume to dictate those, to whom is given the right and power of judging—We cannot but express our entire approbation of the firmness and integrity of the Executive in the management of the great and arduous affairs of the Government—We profess our Loyalty and attachment to the Constitution of the United States, and our determination to give it our ready and lasting support.—
You, the Head, and rulers of America will be pleased to accept from us, your fellow Citizens, our sincere wishes for your prosperity, and our testimony of respect.—
Signed in behalf of the Meeting—



Henry Johnson Junr.ChairmanAttest. Abel Johnson Clerk